DETAILED ACTION
This action is in response to amendment filed March 05, 2021 for the application # 14/224,169 filed on December 18, 2018. Claims 1-22 are pending and are directed toward PAIRING DEVICES TO AN AUTHENTICATION DEVICE BY SENSOR FINGERPRINTING.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


 Claims 1-7, 10, 11, and 14-22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over KONG et al. (US 2019/0149324, Filed: Nov. 13, 2017), hereinafter referred to as KONG.
As per claim 1, KONG teaches an authentication system (SYSTEMS AND METHODS FOR A CRYPTOGRAPHICALLY GUARANTEED VEHICLE IDENTITY, KONG, Title), comprising:
a first vehicle component integrated within a vehicle, the first vehicle component having a first characteristic (The vehicle 210 may include a communications bus 220 or other known vehicle communications system along which a vehicle control unit 215 communicates with various electronic control units (ECU's) 245, 250, 255 and non-electronic control units (NON-ECU's) 260, 265. , KONG, [0015]);
a second vehicle component integrated within the vehicle, the second vehicle component having a second characteristic (The vehicle 210 may include a communications bus 220 or other known vehicle communications system along which a vehicle control unit 215 communicates with various electronic control units (ECU's) 245, 250, 255 and non-electronic control units (NON-ECU's) 260, 265. , KONG, [0015]);
a first sensor associated with the first vehicle component and configured to generate first sensor data representative of the first characteristic (The vehicle 110 may have a vehicle control unit 115 that may generate vehicle identity information 116 and, optionally, other vehicle information such as sensor information or status data 117 to be transmitted to other parties. KONG, [0012]);
In some embodiments, vehicle components may supply vehicle information, such as sensor information along with their respective hash. KONG, [0004]); and
an authentication device comprising as least one processor and a primary secure element, the authentication device configured to receive the first sensor data and the second sensor data, generate a first component signature based on the received first sensor data, the first component signature being unique to the first vehicle component, generate a second component signature based on the received second sensor data, the second component signature being unique to the second vehicle component, combine the first and the second component signatures to generate a multi-component fingerprint of the vehicle (In accordance with an embodiment, the vehicle identification hash value may comprise component hashes for one or more components that make up the vehicle. For example, the component hashes may be actively generated by electronic control units that control various sub-systems of the vehicle. The component hashes may also be representative of non-electronic control units. These non-electronic control unit hashes may be generated passively using PUF. The vehicle control unit may be configured to combine the generated hashes to determine a vehicle identification hash value. KONG, [0003]), and store the multicomponent fingerprint in the primary secure element (The vehicle control unit 215 may receive the actively generated and passively generated hashes and process them in a vehicle integrity module 240 to create an overall vehicle hash. The vehicle integrity module 240 may compare the created overall vehicle hash with a stored predetermined vehicle hash, which may be stored in memory 230. KONG, [0018]).
claim 2, KONG teaches the authentication system of claim 1, wherein the authentication device is configured to apply a hash function to the multi-component fingerprint to generate a hash of the multi-component fingerprint and store the hash as the multi-component fingerprint in the primary secure element (KONG, [0018]).
As per claim 3, KONG teaches the authentication system of claim 1, wherein first component signature is a first identifier that is unique to the first vehicle component and the second component signature is a second identifier that is unique to the second vehicle component (One or more ECUs may be in communication with the vehicle control unit 215. Each ECU 245, 250, 255 may have at least a processor 246, 251, 256 that may actively generate a hash, or digital fingerprint that identifies the ECU. KONG, [0016]).
As per claim 4, KONG teaches the authentication system of claim 1, wherein the multicomponent fingerprint is a unique identifier for the vehicle (An example of a method of cryptographically guaranteeing the integrity of a vehicle and information provided by the vehicle in accordance with the disclosed embodiments is illustrated in FIG. 3. Such a methodology may be performed under the control of a vehicle control unit. KONG, [0021]).
As per claim 5, KONG teaches the authentication system of claim 1, wherein at least one of the first sensor and the second sensor is integrated with the first vehicle component and the second vehicle component, respectively (Each ECU 245, 250, 255, may optionally include a plurality of peripheral devices 270, such as sensors and actuators, communicatively coupled to the ECU as part of a vehicle sub-system 280. KONG, [0016]).
As per claim 6, KONG teaches the authentication system of claim 1, wherein the authentication device is configured to compensate the first sensor data for at least one of aging effects and temperature effects, and generate the first component signature based on the Further, the reports can be generated for maintenance centers and manufacturing centers to assist in pinpointing root causes of vehicle problems and aftermarket vehicle components. In view of this component level hash value identification, any authorized replacement or modification of vehicle components may include authorized updating of the stored known vehicle identification hash. KONG, [0028]).
As per claim 7, KONG teaches the authentication system of claim 1, wherein the authentication device is configured to authenticate the first vehicle component and the second vehicle component based on the multi-component fingerprint stored in the primary secure element (KONG, [0025]).
As per claim 10, KONG teaches the authentication system of claim 1, wherein the authentication device is configured to authenticate the first vehicle component and the second vehicle component, including receiving test sensor data from the first sensor and the second sensor, generating a test multi-component fingerprint based on the test sensor data, retrieving the multi-component fingerprint from the primary secure element, and comparing the retrieved multi-component fingerprint with the test multi-component fingerprint (KONG, [0025]).
As per claim 11, KONG teaches the authentication system of claim 10, wherein the authentication device is configured to generate an error signal on a condition that there is a mismatch between the retrieved multi-component fingerprint and the test multi-component fingerprint (KONG, [0026]).
As per claim 14, KONG teaches the authentication system of claim 1, wherein the first vehicle component is selected from the group consisting of an image sensor, a timeof-flight (ToF) sensor, a Light Detection and Ranging (LIDAR) sensor, a camera sensor, a radar sensor, a KONG, [0017]).
As per claim 15, KONG teaches the authentication system of claim 14, wherein the second vehicle component is selected from the group consisting of an image sensor, a ToF sensor, a LIDAR sensor, a camera sensor, a radar sensor, a magnetic sensor, a pressure sensor, and a temperature sensor, and the second sensor is at least one sensor element of the second vehicle component (KONG, [0017]).
As per claim 16, KONG teaches the authentication system of claim 14, wherein the second vehicle component is an electromechanical component of the vehicle, and the second sensor is selected from the group consisting of a current sensor, a voltage sensor, and a magnetic sensor (KONG, [0016]).
As per claim 17, KONG teaches the authentication system of claim 16, wherein the second vehicle component is at least one component of an electronic power train of the vehicle (KONG, [0016]).
As per claim 21, KONG teaches the authentication system of claim 1, wherein the at least one processor is configured to update the multi-component fingerprint of the vehicle upon installation of a further vehicle component in the vehicle and store the updated multi-component fingerprint in the secure element (KONG, [0028]).
As per claim 22, KONG teaches the authentication system of claim 1, wherein: the first sensor is configured to measure a physical quantity of the first characteristic of the first vehicle component in order to generate the first sensor data representative of the first characteristic, the first component signature is unique to the first vehicle component as a result of being derived from the measured physical quantity of the first characteristic, the second sensor is configured to KONG, [0017], [0024]).
Claims 18-20 have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation as used above. 
Allowable Subject Matter
Claims 8, 9, 12, and 13 are indicated as allowable over cited prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/OLEG KORSAK/
Primary Examiner, Art Unit 2492